Strategy for a strengthened partnership with the Pacific Islands (debate)
The next item is the report by Nirj Deva, on behalf of the Committee on Development, on EU relations with the Pacific Islands A strategy for a strengthened partnership.
rapporteur. - Mr President, it is so hugely flattering to speak to an almost empty Chamber!
The Cook Islands, the Fiji Islands, Kiribati, the Marshall Islands, the Federated States of Micronesia, Nauru, Niue, Palau, Papua New Guinea, Samoa, the Solomon Islands, Timor-Leste, Tonga, Tuvalu, Vanuatu - exotic places, fantastic places, so distant, so far away, so romantic and so on, but actually they are in need. All these countries are part of the Pacific Islands. Historically, Europe has had the strongest influence in the Pacific region through colonial rule. The end of the Second World War hastened the end of European colonialism, but the relationship continued. Through the Lomé Convention and the Cotonou Agreement, the Pacific region is now linked to us and our daily lives through the ACP.
Even if the population of the Pacific Islands is small, we have to bear in mind that the Pacific Ocean itself covers nearly 30% of the planet's surface. Their location, while bringing huge benefits to the region through fisheries and tourism, means they find themselves isolated through a tyranny of distance. However, advances in technology, air travel and infrastructure have helped to alleviate their economic circumstances.
Another thing they should consider - and I am very pleased to see the Commission in full strength here - is that the English-speaking digital economy may provide another way forward for them to provide business process outsourcing and knowledge process outsourcing services to the United States and Australasia.
The region shows an economic contrast, with annual GDP per capita ranging from EUR 500 to EUR 8000. This is like comparing Somalia to Bulgaria. Therefore, the strategy for the region must have a certain flexibility in order to ensure that the development assistance is channelled according to national and regional parities and to achieve maximum benefit in both the richer and poorer islands.
For many Pacific islanders, agricultural products are their primary exports to international markets, supplying commodities such as sugar, copra, bananas, coconuts and palm oil. However, they face challenges such as global warming, which is a huge challenge for them. We have also given them another interesting problem: economic partnership agreements - EPAs - which they have to contend with. They tell me that they are losing revenue through their intra-regional customs union. What are they to do? Do we help them, support them? Do we create infrastructure so that they can come out of this problem? We need to think about this.
One of the major challenges faced by the region is the sustainable management of fisheries. Tuna is especially abundant in the Pacific, with a third of the world's catch caught in the Pacific Islands, valued at EUR 2 billion. Are we protecting their catch? Are we making sure that the benefits of their catches go back to their people? I do not know. Maybe the Commission should look at this. I do not know exactly where their catch is going. They should not be as poor as they are if they are getting EUR 2 billion for those catches.
My report stresses that any encouragement of tourism in the region must go hand-in-hand with increased local ownership of the tourist sector. I stress that in the majority of cases only the richer countries, with more developed infrastructure and more frequent air connections, attract significant numbers of tourists each year. In these cases, for the poorer countries, development assistance must continue to be used to finance infrastructure and to encourage sustainable tourism. In this regard, why have we not looked at creating a Pacific hub, a regional hub? We could create a hub, like Dubai. After all, what was Dubai? Dubai was full of sand 20 years ago! Today it is a hub for regional air transport. Sheik Maktoum and those intelligent Arabs have created something quite extraordinary. Why do we not that in the Pacific for these islanders?
My report recommends that the more developed Pacific island countries should continue to deliver local processing, thereby creating more employment. They should explore the possibility of the European Investment Bank giving soft loans to small and medium-sized enterprises, to add value to their exports.
Many of the islands are politically fragile, as we have seen through the many military coups in Fiji. I am sick of hearing about military coups in Fiji, but they need to be able to feel that they are going to have a future as two communities together, and we need to help them with that. They must stop or we should stop the aid. That is a threat, but we need to have some sort of quid pro quo on this issue.
Provision of good governance throughout the Pacific is vital, and to achieve the Millennium Development Goals we must also achieve a certain measure of mutuality. In Papua New Guinea, for example, and the Solomon Islands, they have problems with regard to AIDS. The EU, as a major donor to the region, has an opportunity to create a strategy that will support the island countries of the Pacific in achieving the Millennium Development Goals and bringing their people to realise their full potential. Our report is just the start.
Mr President, I welcome the report on EU relations with the Pacific Islands, and I especially want to congratulate the rapporteur, Mr Deva, on his results.
When my colleague, Commissioner Michel, took the initiative to have the first ever EU strategy for our relations with the Pacific ACP States prepared, he did so because these countries are becoming increasingly important and because they are facing difficult challenges. We can benefit from closer contacts with the Pacific, as the region is of global significance and we can contribute significantly to its development. Parliament's report clearly reflects this and it points out important avenues forward.
These countries are mostly remote, relatively poor, small and have become independent fairly recently. Most have strong population growth. They have a difficult balancing act to perform between tradition and the pressures of modernity. Globalisation is an opportunity for them, but also carries risks for their cultural heritage.
In many countries in the Pacific, democracy has difficult growth conditions and, at the same time, the Pacific needs high-quality governance to move forward. For this reason, your commitment to their democracies, international exposure and contacts is very important.
They have significant natural resources, such as oil, gas, fish and tropical wood, as well as fantastic biodiversity. The Pacific Ocean is so important that it must be considered as a global public good. This gives the Pacific Island countries opportunities on the international scene and prospects for the future. However, climate change threatens many of the islands, even whole countries.
The overseas countries and territories serve as bridges between Europe and the Pacific and between our cultures. Where the Pacific countries have needs and we have comparative advantages, there we propose to assist. We have identified the 'blue-green' theme as the cornerstone of the focus on the sustainable management of the region's natural resources. In addition, we have committed ourselves to a strengthened political relationship, more focused development action and more efficient aid delivery.
In our communication we foresaw that the Pacific countries would face more problems in the future if a number of significant trends were not reversed. Last year alone there were serious security problems and political crises in the Solomon Islands, Timor-Leste, Tonga and Fiji. The problems are so difficult and severe than many of the Pacific ACP countries cannot handle them alone. For this reason we are working with our Australian and New Zealand friends and, as Mr Deva said, with stable conditions we can develop tourism further in the Pacific.
Parliament has, of course, noticed the Council conclusions regarding the Pacific strategy, which confirmed that the EU will strengthen its partnership with this region. A number of Member States follow the Pacific closely. The EU has an important role to play in the Pacific. Your report demonstrates this very clearly and we count on your continued support and solidarity for these really extraordinary countries.
on behalf of the PSE Group. - (ES) Mr President, ladies and gentlemen, tonight we are debating the report by Mr Deva on the European Union's relations with the Pacific Islands - Strategy for a strengthened partnership.
I was rapporteur for the opinion issued and approved by the Committee on Fisheries. I would like to congratulate Mr Deva on the work he has done and I am delighted that the Committee on Fisheries' proposals are going to be included in the text of the resolution, at least in part.
The Pacific is one of the richest fishing grounds in the world, and the European tuna fleet has been fishing in those waters for some time thanks to the bilateral agreements signed with the countries of the region.
According to the scientific studies, the level of stocks is entirely satisfactory, and European Union financial aid represents an important source of income for the countries of the region.
We must therefore strengthen our relations with those countries. We have a mutual interest. We can contribute to promoting measures in those waters for the sustainable management of fisheries resources, and for EU fishermen fishing tuna it would be a very positive thing to make more progress towards creating a network of tuna agreements similar to the one already in place in the Indian Ocean, as requested by the Committee on Fisheries in its opinion.
When it comes to strengthening the partnership with that region of the world, therefore, we must not overlook fisheries.
on behalf of the ALDE Group. - Mr President, many thanks to the rapporteur for his hard work. A strategy to strengthen partnerships with the Pacific Islands sounds good at first encounter and inert enough not to cause any measure of suspicion or discontent. After all, the projected aim is to improve relations, mainly trade, for the mutual benefit of EU citizens and the Pacific islanders.
This might be the case for the majority of the Pacific Island countries. But for a significant number there is a hidden truth in the fact that many of the Pacific Islands are not countries at all: they are 21st century colonies, and two of the colonising nations happen to be members of the EU, namely France and Britain.
Take for example New Caledonia. It has an area of about 18 500 km2 and its approximately 250 000 inhabitants are recorded as being merely a 'sui generis community'. New Caledonia is not a country but an overseas Department of France. On a much smaller scale, the Pitcairn Islands are an overseas territory of Britain administered by a governor appointed by the Queen of England.
So colleagues, apart from the despicably shameful ethics of accepting that France and Britain should continue to have colonies, we seem to be content with going on to form relations with such colonies as though nothing wrong is going on. In fact, nothing about colonisation and consequent democracy deprivation is mentioned in this report.
In conclusion, let me pose the following question. Since some of the islands are in essence parts of the aforementioned EU Member States, then in reality are France and Britain going to form relationships with themselves through this strategy partnership? Perhaps the Commissioner could enlighten us on this exciting but strange prospect.
(PL) Mr President, I would first like to thank Mr Deva for this very important report on a strategy for a strengthened partnership between the European Union and the Pacific Islands. The European Parliament supports the European Commission's view that a more intensive political dialogue with the Pacific Islands Forum is required. Indeed, the Forum's leaders have adopted a new agreement establishing the Forum as an intergovernmental organisation under international law.
At the same time, we wish to emphasise that strengthening dialogue at regional level must also take account of the needs of the poorest countries in the region. The exploitation of natural resources must help to generate income for all the citizens of these island nations in the Pacific. In particular, it must help to reduce poverty. The European Parliament wishes to highlight the importance of tourism in the region, bearing in mind that the natural beauty of the Pacific islands is one of their main assets. Support for tourism in the region must go hand in hand with an increased involvement of the islanders themselves in the provision of tourist services, in order to secure the future of the tourist sector and maximise its benefits for the local economy. I would also like to point out that the report emphasises the need to support technical education and training systems in the countries of the region, within the framework of the 10th European Development Fund.
The European Parliament shares the European Commission's view that political instability and conflicts can have a destructive impact on the region's economic development, particularly as regards the loss of income from tourism and damage to economic infrastructure. We wish to draw attention to the situation in East Timor, where an outbreak of violence took place in May and June of 2006. It is to be hoped that, working in close cooperation with the international community, the Commission will be able to assist the leaders of East Timor to solve the problems underlying the crisis, taking account of the need for political stability, alleviation of poverty, social development and reconciliation between the various social groups.
The debate is closed.
The vote will take place on Thursday at 11.30 a.m.
Written statement (Rule 142)
(FR) The European Parliament is being consulted this week about the first formal strategy for 30 years on relations between the European Union and the Pacific. This strategy is aimed at strengthening political dialogue, improving cooperation and increasing the effectiveness of development aid, more than a quarter of which is supplied by the European Union.
In the case of a number of vital sectors, the strategy emphasises sustainable development from both an ecological and an economic point of view. These sectors include tourism, transportation, mining, agriculture and fisheries.
In the Committee on Fisheries, I had an amendment adopted to the effect that the European Union should support regional cooperation projects on the evaluation, monitoring and management of fisheries resources, conducted with third countries in the area and with the overseas countries and territories associated with the European Union: French Polynesia, New Caledonia, Wallis and Futuna and Pitcairn.
I am delighted that the European Union is willing to get more constructively involved in the Pacific by emphasising economic development, political stability and the sound management of resources in the immediate neighbourhood of our overseas countries and territories. Let us hope that the financial resources will match the declared ambitions.
(PL) I would like to record my support for the content of Mr Deva's report on EU relations with the Pacific Islands entitled 'A strategy for strengthened partnership with the Pacific Islands'. I hope this much-needed document will herald a new era in contacts between the EU and the Pacific Islands.
European countries have now been involved in the Pacific region for thirty years, and are major donors to the area. It is therefore particularly important to develop a long-term strategy. This is actually the only part of the world for which the Union has not yet developed a overarching, integrated strategy.
The adoption of the document under consideration represents an excellent opportunity to create a new relationship with this region. This relationship should be both economic and political. The Pacific Islands play a very important role in stabilising the climate, and they also possess a great wealth of natural resources such as mineral deposits and fish. It would be a partnership with a region that is a world leader in tuna fishing and which accounts for one third of global catches.
My support for the aforementioned document also relates to the need to promote democracy and stability in the Pacific region and to prevent extremist ideologies from taking root there. The European Union has historical ties with these islands, and should support them in their efforts to achieve the Millennium Development Goals.
Adopting the Strategy for a strengthened partnership will provide us with an opportunity to set higher economic and social targets. The European Union's involvement in these efforts could go beyond simply providing support to former colonies.